Title: To George Washington from Comte d’Ennery, 4 August 1776
From: Ennery, Victor-Thérèse Charpentier, comte d’
To: Washington, George

 

Sir
St: Domingo 4th Augt 1776

Although I have not the Honor to be known to your Excellency, I hope you will be good enough to release a French Officer, who like an inconsiderate Man, was taken in Canada, serving in the English Army against your Troops. I entreat you to set him at Liberty and suffer him to embark in some Vessel bound to the French Colonies, from whence he may get a Passage to France and rejoin his Regiment. He is called the Sieur D’Chambeau and is an Officer in a Regiment of Infantry in the Service of his Crown.
Altho’ this Officer has fallen into an Error, by taking part in a Quarrel, in which he ought by all Means to have been a Neuter, either considered as an Officer of France or a Canadian, I could not, seeing he had wrote to me, refuse to use my Interest with your Excellency, to suffer him, by an Act of Generosity, to regain his Liberty and join his Regiment in Europe. I hope your Excellency will not think my demand impertinent, and that you will pay regard to it. I took the earliest Opportunity to assure you that I esteem myself happy in having it in my Power to prove the high Esteem with which your Reputation has inspired me. I have the honour to be with the greatest Respect yr Excellency’s most hble and most obt Servt

Compte D’EmeryGovr Genl of the French part of St: Domingo

